DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2 of the claims, filed 7/6/2021, with respect to the claim objection have been fully considered and are persuasive, and the objection has been withdrawn. 
Applicant’s arguments, see page 3 of the claims, filed 7/6/2021, with respect to the claim rejection have been fully considered and are persuasive, and the rejection has been withdrawn. 
Applicant’s arguments, see page 6 of the claims, filed 7/6/2021, with respect to the drawing objection have been fully considered, and the objection has been withdrawn. 
Applicant's arguments filed 7/6/2021 with respect to the rejection against claim 16 have been fully considered but they are not persuasive.
The priority PCT Publication states: “The invention therefore also relates to a device wherein at a position between the first recesses and the second recesses an opening is provided for receiving therein a retaining or holding member of the substrate, for instance an ear of a drinking cup. An efficient embodiment is obtained when the opening for receiving the retaining or holding member of the substrate forms a material part removed from the device.” However, there is no further description to the claimed feature; therefore, it cannot be conceived as to what the claimed feature is. 
Applicant's arguments filed 7/6/2021 with respect to the rejections against claims 14-28 have been fully considered but they are not persuasive.
Green teaches a hook fastener for clamping a clamping sheet around a mug. Applicant states that there is no mention of recesses in the fastener, neither is there any possibility of Green providing a support member for carrying the mug. As stated below, Green teaches a device for carrying a mug/substrate (21) and clamping the substrate against a clamping sheet (181), wherein the device comprises: first recesses, created by folding ends (175), for receiving rods of a first width side that are positioned at opposite longitudinal ends of the clamping sheet (Figure 20) and second recesses, created by folding ends (176), for receiving rods of a second width side that are positioned at opposite longitudinal ends of the clamping sheet (Figure 20; paragraph 0086). Vertical rod (202) of Green cannot be used to carry the device and the substrate, because the extension of the vertical rod from the item facilitates its use. 
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 is dependent off of canceled claim 27.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. There is no clear description of an “opening for receiving the retaining member of the substrate forms a material part removed from the device”.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Green (US 2006/283555).
Green teaches a device for carrying a substrate (21) and clamping the substrate against a clamping sheet (181), wherein the clamping sheet comprises a flexible and bendable material (paragraphs 0080, 0081, and 0085) with a length being measured between longitudinal ends of the clamping sheet, wherein coupling members (163, 164) are provided at longitudinal ends of the clamping sheet, the coupling members comprising rods protruding in the width direction of the clamping sheet, and wherein the device comprises: first recesses, created by folding ends (175), for receiving rods of a first width side that are positioned at opposite longitudinal ends of the clamping sheet (Figure 20) and second recesses, created by folding ends (176), for receiving rods of a second width side that are positioned at opposite longitudinal ends of the clamping 
With respect to claim 15, Green teaches that at a position between the first recesses and the second recesses, an opening is provided for receiving therein a retaining member of the substrate (Figures 10 and 17).
With respect to claim 17, Green teaches that the opening is located at a position between the support member and the recesses (next to “191” - Figure 20).
With respect to claim 18, it is inherent that Green would provide recesses for receiving the ends of the rods of the clamping sheet are substantially uniformly distributed with respect to the supports the device in order to provide stability to the device when placed on a surface supporting the device and the substrate, as a method of using the device can be carried out by one hand (paragraph 0075 and 0077).
With respect to claims 19, 20, 21, and 22, the clamping sheet is not a part of the device.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115).
Claims 23-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Green.
Green teaches a method for clamping against a substrate a heat transfer sheet, the method comprising the steps of:
positioning a heat transfer sheet around the substrate with a layer of ink to be

positioning over the heat transfer sheet a flexible and stretchable clamping sheet (181) having a width and a length situated between longitudinal ends of the clamping sheet, wherein coupling members are provided at the longitudinal ends of the clamping sheet and are projecting in the width direction of the clamping sheet, and wherein the width of the clamping sheet is directed in a height direction of the substrate (Figures 7-11);
stretching the clamping sheet around the substrate and moving the coupling members towards each other (paragraph 0080); and
interconnecting the coupling members;
wherein the method the coupling is performed by means of a device comprising first recesses for accommodating rods of a first width side positioned on opposite longitudinal ends of the clamping sheet and comprising second recesses for accommodating rods of a second width side positioned on opposite longitudinal ends of the clamping sheet, and which also comprises a support member (202) for carrying the device and the substrate, and the method further comprises supporting the device (Figure 17).
With respect to claim 24, Green teaches placing rods of a first width side that are positioned at opposite longitudinal ends of the clamping sheet near a bottom side of the substrate and placing rods of a second width side that are positioned at opposite longitudinal ends of the clamping sheet near a top side of the substrate; clamping the clamping sheet around at least a part of the circumference of the substrate; and mutually coupling rods of a same width side that are positioned at opposite longitudinal ends of the clamping sheet by means of the first and second, respectively, recesses in the device (Figure 10).

With respect to claim 26, Green teaches disconnecting the coupling members and removing the clamping sheet and the heat transfer sheet from the substrate after heating the device and the substrate in the heating device for a predetermined time (paragraphs 0075-0077).
With respect to claim 28, Green teaches disconnecting the coupling members and removing the clamping sheet and the heat transfer sheet from the substrate after heating the device and the substrate in the heating device for a predetermined time (paragraphs 0075-0077).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745